DETAILED ACTION
	This is in response to communication received on 8/15/22.

Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/22.

Double Patenting
Claims 12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 10 and 11 of U.S. Patent No. 16/713739. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 9 of 16/713739, which includes a thermally expansive layer is configured to expand with heating and then applying a predetermined energy to expand that material, while not identical to claim 12 of the instant specification, covers the same subject matter of heating a thermally expansive layer to expand it.
Claim 10 of 16/713739, which depends from claim 9, contains limitations that cover the same subject matter as claim 15 of the instant specification.
Claim 11 of 16/713739, which depends from claim 9, contains limitations that cover the same subject matter as claim 16 of the instant specification.

Allowable Subject Matter
Claim 13-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the combination of the independent claim’s limitation of wherein the thermally expansive layer comprises: a first thermally expansive layer comprising a first thermally expandable material and a first binder, the first thermally expansive layer having a first ratio of the first thermally expandable material with respect to the first binder, and a second thermally expansive layer formed on the first thermally expansive layer and comprising a second thermally expandable material and a second binder, the second thermally expansive layer having a second ratio of the second thermally expandable material with respect to the second binder, and wherein the second ratio is lower than the first ratio and the limitations of the dependent claims 13-14, 17-19, is not subject to a double patenting rejection over 16/713739 and not taught nor suggested by the closest prior art on record, illustrated below.
Nakagawara JP 2009-281112 (see paragraph 6, 7, 18, 35 55) teaches forming a thermally expansive layer with multiple layers, but is silent on the first thermally expansive layer having a first ratio of the first thermally expandable material with respect to the first binder, the second thermally expansive layer having a second ratio of the second thermally expandable material with respect to the second binder, and wherein the second ratio is lower than the first ratio.
Iwasaki US 2002/0094933 (abstract, paragraph 74, 78) teaches forming a thermally expansive layer with multiple layers, but is silent on the first thermally expansive layer having a first ratio of the first thermally expandable material with respect to the first binder, the second thermally expansive layer having a second ratio of the second thermally expandable material with respect to the second binder, and wherein the second ratio is lower than the first ratio.
Tsukada US 2006/0194003 (abstract, 10, 38, 40) teaches forming a thermally expansive layer with multiple layers, but is silent on the first thermally expansive layer having a first ratio of the first thermally expandable material with respect to the first binder, the second thermally expansive layer having a second ratio of the second thermally expandable material with respect to the second binder, and wherein the second ratio is lower than the first ratio.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTEN A DAGENAIS-ENGLEHART/               Examiner, Art Unit 1717